 Case 3:20-cv-00265-DWD Document 26 Filed 05/15/20 Page 1 of 5 Page ID #77




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ILLINOIS

AMANDA CHANDLER and ROBERT
DURHAM, on behalf of themselves
and all others similarly situated,

               Plaintiffs,

       v.                                            CASE NO. 3:20-CV-265-RJD

AMAZON.COM LLC, EBAY INC.,
TARGET AABC CORPORATION,
WALMART INC., WAYFAIR INC.,
and ZINUS INC.,

               Defendants.


 PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE AN AMENDED CLASS
                  ACTION COMPLAINT BY JUNE 8, 2020

       Plaintiffs Amanda Chandler and Robert Durham (“Plaintiffs”), on behalf of themselves and

all others similarly situated, hereby moves this Court, pursuant to Federal Rule of Civil Procedure

15 and Local Rule 15.1, for an order granting them leave to file an amended complaint by June 8,

2020 to dismiss as defendants, Defendants Amazon, eBay, Target, Walmart, and Wayfair

(“Retailer Defendants”), and add additional class representatives. Should the Court grant Plaintiffs

leave to file an amended class action complaint by June 8, 2020, Plaintiffs will refile their motion

to amend at the time they submit their proposed amended class action complaint to her Honor’s

proposed documents e-mail box pursuant to Local Rule 15.1. Plaintiffs conferred with Zinus about

their intention to file this Motion and Zinus consents provided Plaintiffs are not opposed to Zinus

filing its response to Plaintiffs proposed amended class action complaint by July 8, 2020.

       In further support of their Motion, Plaintiffs submit the following Brief:



                                            Page 1 of 5
 Case 3:20-cv-00265-DWD Document 26 Filed 05/15/20 Page 2 of 5 Page ID #78




                                      BRIEF IN SUPPORT

                                         BACKGROUND

       This is a proposed national class action brought for owners and users of Zinus mattresses

containing fiberglass (“Affected Mattress”). More specifically, Plaintiffs bring this lawsuit as a

class action on behalf of all other persons similarly situated as members of the following proposed

Classes: (I) The Nationwide Consumer Class; (II) The Nationwide Adult Personal Injury Class;

(III) The Nationwide Minor Personal Injury Class; (IV) The Nationwide Personal Property

Damage Class; and, (V) The Nationwide Real Estate Property Damage Class. See ECF #1, ¶¶ 46-

49.

       On April 16, 2020, the Court granted Plaintiffs leave to file an amended class action

complaint that dismisses eBay, on or before May 15, 2020. See ECF #15. As will be discussed in

further detail below, Plaintiffs seek additional time to file their amended class action complaint

because they have received, and continue to receive, communications from potential class

representatives from across the United States. This motion for leave for additional time to amend

Plaintiffs’ Complaint is being made to streamline the process by adding additional class

representatives and dismissing the Retailer Defendants at the same time.

                                   SCOPE OF AMENDMENT

A.     Adding Additional Class Representatives.

       As recently as May 14, 2020, potential class representatives from across the United States

have contacted the undersigned. To date, individuals from New York, Maryland, Florida,

Michigan, Illinois, Missouri, Texas, Wyoming, California, and Oregon have contacted the

undersigned and shared strikingly similar stories: they purchased an Affected Mattress, the

Affected Mattress released large amounts of glass fibers, the glass fibers caused significant injuries



                                             Page 2 of 5
 Case 3:20-cv-00265-DWD Document 26 Filed 05/15/20 Page 3 of 5 Page ID #79




and/or property damage. In their amended complaint, Plaintiffs intend to add additional class

representatives to help demonstrate this action may be properly maintained on behalf of the Classes

proposed above under Rule 23. With each additional class representative, Plaintiffs intend to allege

each proposed class representative’s experience with an Affected Mattress, including injuries,

personal property damage, and real estate property damage.

B.     Dismissing Retailer Defendants.

       Along with dismissing eBay as a defendant, Plaintiffs intend to dismiss all named Retailer

Defendants.

                                           ARGUMENT

A.     The Applicable Standard.

       The Federal Rules of Civil Procedure advise that the court should “freely give leave” to

amend a complaint “when justice so requires.” FED. R. CIV. P. 15(a)(2). A district court may deny

leave for several reasons, including undue delay, bad faith, dilatory motive, undue prejudice to the

opposing party, or futility of the amendment. Dubicz v. Commonwealth Edison Co., 377 F.3d 787,

792 (7th Cir. 2004). “Delay, standing alone, may prove an insufficient ground to warrant denial of

leave to amend the complaint; rather, the degree of prejudice to the opposing party is a significant

factor in determining whether the lateness of the request ought to bar filing.” Park v. City of Chi.,

297 F.3d 606, 612 (7th Cir. 2002) (quotations omitted); see also Dubicz, 377 F.3d at 792–93

(finding that delay was an insufficient reason to deny a motion for leave to amend, and noting

“[d]elay must be coupled with some other reason. Typically, that reason, as the court determined

it was in this case, is prejudice to the non-moving party.”).




                                            Page 3 of 5
 Case 3:20-cv-00265-DWD Document 26 Filed 05/15/20 Page 4 of 5 Page ID #80




B.     Leave is Warranted Here.

       Plaintiffs make this request in good faith and not for the purpose of delay. First, Plaintiffs

actually seek to dismiss all Retailer Defendants from their Complaint which will no doubt narrow

the issues in this case. Second, the scope of this case with respect to Zinus is seemingly widening

on a weekly, if not daily basis. Granting Plaintiffs leave to file their amended class action complaint

by June 8 will allow Plaintiffs time to thoroughly investigate the claims and injuries of each

additional proposed class representative.

       Additionally, Zinus clearly will not be prejudiced by Plaintiffs’ proposed amendments.

First, this case is in its very early stages. Zinus has not file its responsive pleading to Plaintiffs’

Complaint. Allowing Plaintiffs time to amend for the above reasons will be an efficient use of

Zinus’ and the Court’s time. Second, Zinus will not be prejudiced by Plaintiffs’ adding potential

class representatives from across the United States because the operative complaint put Zinus on

notice of Plaintiffs’ intention to pursue this matter as a nationwide class action. Plaintiffs

specifically allege in their Complaint that “[u]pon information and belief, there are thousands of

Affected Mattresses nationwide . . ..” See ECF #1, ¶ 53. Adding potential class representatives to

their amended class action complaint further supports what Plaintiffs already allege in their

Complaint. Therefore, the Court should grant Plaintiffs’ Motion.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs Amanda Chandler and Robert Durham respectfully

request the Court grant their Motion for Leave to File an Amended Class Action Complaint by

June 8, and grant such other and further relief as the Court deems just and proper.

       Dated: May 15, 2020                             Respectfully submitted,

                                                         /s/ Christopher Cueto____________________
                                                         Christopher Cueto, IL #6192248

                                             Page 4 of 5
 Case 3:20-cv-00265-DWD Document 26 Filed 05/15/20 Page 5 of 5 Page ID #81




                                                      James E. Radcliffe, IL #6330315
                                                      LAW OFFICE OF CHRISTOPHER CUETO, LTD.
                                                      7110 West Main Street
                                                      Belleville, IL 62223
                                                      ccueto@cuetolaw.com

                                                      Lloyd M. Cueto, IL #6292629
                                                      Law Office of Lloyd M. Cueto, P.C.
                                                      7110 West Main Street
                                                      Belleville, IL 62223
                                                      cuetolm@cuetolaw.com

                                                        Attorneys for Plaintiffs



                               CERTIFICATE OF SERVICE

         Pursuant to Rule 7.1 of the Local Rules of the Southern District of Illinois, I
certify that on May 15, 2020 a true and correct copy of the foregoing has been properly
served upon counsel of record as required by the Federal Rules of Civil Procedure via the
ECF system.



                                                      /s/ Christopher Cueto____________________




                                          Page 5 of 5
